Citation Nr: 1106635	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-36 123	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for stress 
fracture, right inferior and superior pubic ramus, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for stress 
fracture, left inferior and superior pubic ramus, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for left ankle 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION


The Veteran had active duty from June 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which, inter alia, granted 
service connection for stress fracture of the right inferior and 
superior pubic ramus, stress fracture of the left inferior pubic 
ramus, left ankle strain, and right foot strain.  At that time, 
each of these disabilities was assigned a non-compensable 
disability evaluation.  Subsequently in October 2003, the RO 
increased the disability evaluation for stress fracture of the 
right inferior pubic ramus to 10 percent disability, effective 
July 18, 2003.  

In a March 2006 decision, the Board granted an initial evaluation 
of 10 percent for stress fracture of the right inferior and 
superior pubic ramus for the entire appeal period; and denied 
initial compensable evaluations for stress fracture of the left 
inferior pubic ramus, left ankle strain, and right foot strain.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).   In a September 
2007 Order, the Court vacated the March 2006 Board decision, and 
remanded the case to the Board for further proceedings consistent 
with a September 2007 Joint Motion for Remand.  In January 2008, 
the Board remanded the case to the RO for additional development.  
In a January 2009 rating decision, the RO increased the 
disability evaluation for stress fracture of the left inferior 
pubic ramus to 10 percent disabling, effective from the day 
following service discharge. 

In June 2009, the Board denied entitlement to initial disability 
evaluations in excess of 10 percent for stress fractures of the 
right and left inferior and superior pubic ramus and a 
compensable evaluation for left ankle strain, and granted an 
evaluation of 10 percent for right foot strain, effective January 
5, 2009.  The Veteran 


subsequently appealed that decision to the Court.  In May 2010, a 
Joint Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the June 2009 Board decision as to 
the issues of entitlement to an increased initial evaluation for 
stress fracture, right and left inferior and superior pubic 
ramus, and left ankle strain pursuant to the Joint Motion, and 
remanded the case to the Board for readjudication consistent with 
its Order.  It was noted that the Board awarded a 10 percent 
rating for right foot strain, effective January 5, 2009 and that 
matter was not part of the Joint Motion.  

In a rating decision dated June 2010, the RO awarded an increased 
evaluation for the service-connected left ankle strain from 0 
percent to 10 percent, effective August 28, 2009.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
issue remains in appellate status. 


FINDINGS OF FACT

1.  The Veteran's stress fracture, right inferior and superior 
pubic ramus, has not been manifested by limitation of flexion to 
30 degrees or abduction of the thigh beyond 10 degrees. 

2.  The Veteran's stress fracture, left inferior pubic ramus, has 
not been manifested by limitation of flexion to 30 degrees or 
abduction of the thigh beyond 10 degrees. 

3.  Prior to August 28, 2009, the Veteran's left ankle strain was 
not productive of moderate impairment.

4.  Since August 28, 2009, the Veteran's left ankle strain has 
not been productive of marked impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess 
of 10 percent for stress fracture, right inferior and superior 
pubic ramus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for a stress fracture, left inferior pubic ramus have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5251, 5252, 5253 (2009).

3.  For the period prior to August 28, 2009, the criteria for an 
initial compensable evaluation for left ankle strain were not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2009).

4.  For the period from August 28, 2009, the criteria for an 
initial evaluation in excess of 10 percent for left ankle strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003 and October 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In October 2008, the RO also notified 
the Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were adjudicated. 
 However, the RO subsequently readjudicated the claims based on 
all the evidence in the April 2009 supplemental statement of the 
case.  The Veteran was able to participate effectively in the 
processing of her claims.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

VA has done everything reasonably possible to assist the Veteran 
with respect to her claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with her 
claims.  Thus, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the Veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
regarding pyramiding do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14. However, those provisions 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Stress Fractures of the Pubic Ramus

The Veteran contends that her stress fracture of the right 
inferior and superior pubic ramus, and stress fracture of the 
left inferior pubic ramus are more disabling than contemplated by 
the current 10 percent disability evaluation. 

The Veteran's disabilities have been evaluated under the 
Diagnostic Code for limitation of extension of the thigh, which 
warrants a 10 percent evaluation for extension limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  This is the 
maximum available rating for limitation of extension.  

Related Diagnostic Codes include limitation of flexion of the 
thigh which contemplates a 10 percent evaluation for flexion 
limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  Id.

Limitation of rotation of the thigh warrants a 10 percent rating 
when toe-out of the affected leg cannot be performed to more than 
15 degrees or limitation of adduction when the legs cannot be 
crossed.  38 C.F.R. § 4.71a, Diagnostic Code 5253. Limitation of 
abduction of the thigh warrants a 20 percent rating when motion 
is lost beyond 10 degrees.  Id.

The standard range of motion of the hip is from zero degrees of 
extension to 125 degrees of flexion; normal abduction of the hip 
is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Since the initial grant of service connection, the Veteran's 
disabilities have been assigned 10 percent ratings.  In an appeal 
of an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board will thus consider entitlement to "staged 
ratings" in this case.

The Veteran states that she suffers from tightness and pain 
especially on her right hip which occurs mostly while walking and 
standing.  She is unable to bend and stoop for housework, and she 
has noticed increased popping sounds.  The Veteran states that 
her pain keeps her from sleeping at night, and sometimes, she has 
a hard time getting out of her bed due to stiffness.  She states 
that she is embarrassed to walk around because the pain causes 
her to limp.  In her October 2002 Notice of Disagreement, she 
stated that her "body feels like a 70-year-old woman."

In August 2001, while in her fifth week of Basic Training and 
during the second physical training (PT) test, the Veteran was 
running and felt a pop and lower pelvic pain.  The Veteran 
continued to run, but she was unable to pass the PT test.  When 
she finished the test, her legs gave out.  She was treated in the 
TMC later that day with nonsteroidal anti- inflammatories.  
August 2001 x-rays revealed the following: "[S]mall defect in the 
right pubic ramus which may well represent a stress fracture. 
Position is virtually perfect."  The August 2001 examination 
stated that she had difficulty bearing weight on her right leg 
while stepping forward on her left and painful range of motion 
and noted adduction of 30 degrees and abduction of 50 degrees.  
The Veteran was given convalescent leave, and she was instructed 
to rest and to continue the nonsteroidal anti-inflammatories.  
She was placed on crutches and told not to bear weight on her 
extremities and not to run, jump, or march for about two months.

October 2001 and January 2002 x-rays revealed healing of inferior 
right and left pubic rami with callus formation.  The October 
2001 x-ray noted that the right and left femoral necks were 
normal.  In December 2001, a bone scan revealed stress fractures 
in the bilateral inferior pubic rami and in the right superior 
pubic ramus. The Veteran continued to experience pelvic pain and 
was unable to complete Basic Training.  The last PT test the 
Veteran completed was in August 2001.  The Veteran underwent 
physical therapy, but she failed to improve.

In January 2002, the Veteran stated that on a scale of 0 to 10 
her pain was a 5 or 6. Service treatment records indicated that, 
in January 2002, the Veteran had full range of motion in her hips 
but noted tenderness at adduction.  A February 2002 service 
medical record indicated a stress fracture of the pelvis with no 
persistent pain.

At a VA examination in March 2002, the Veteran complained of 
constant pain, weakness, stiffness, and abnormal motion.  She 
denied locking, swelling, inflammation, drainage, or lack of 
endurance of the pelvis.  The Veteran stated that her symptoms 
were distressing and constant and that she was taking Motrin 
twice a day since August 2001, with poor response and no side 
effects.  Physical examination was significant for equal leg 
length from the anterior superior iliac spine to the medial 
malleolus, no sign of abnormal weight- bearing of the feet, 
normal motor function of the lower extremities, and normal 
sensory and reflex examination of the lower extremities. The 
examiner diagnosed her with a pelvic strain, right and left.  The 
examiner noted that the Veteran claimed a mild dysfunction of 
activities of daily living due to all her disabilities.  

A March 2002 exam conducted at Reynolds Army Community Hospital 
revealed that the Veteran suffered from tenderness on the 
anterior pubic rami bilaterally with the right being more tender 
than the left.  The exam also noted that she demonstrated 
tenderness in the right superior pubic ramus area.  On the right 
lower extremity, flexion, abduction, and external rotation 
elicited pain in the right pubic ramus area, and the same test on 
the left side revealed minimal discomfort.  Straight-leg raise 
test was negative, and deep tendon reflexes were 2/4 bilaterally.  
The examination revealed no muscle atrophy, edema, or neurologic 
deficit; and the examiner stated the Veteran had good muscle 
strength bilaterally.  The Veteran's pulses were intact 
bilaterally, and she demonstrated a normal gait.  Her pain 
intensity was noted as "slight" and "frequent."  The examiner 
diagnosed her with stress fractures of the pelvis that occurred 
in the line of duty and referred her to the Physical Evaluation 
Board (PEB).  In May of 2002, the PEB found the Veteran unfit for 
duty.

On July 18, 2003, the Veteran underwent another VA examination.  
The examiner stated that the Veteran's hips were normal 
bilaterally.  She had decreased flexion on the right at 95 
degrees secondary to stiffness and pain, and her extension was 25 
degrees on the right.  Her abduction was 35 degrees on the right, 
and external rotation of 30 degrees secondary to right inguinal 
pain on the right side was noted.  Her internal rotation was 40 
degrees bilaterally.  Her range of motion of the right hip was 
limited by pain but not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  With respect to 
the left hip, the findings were normal flexion at 125 degrees, 
extension at 30 degrees, abduction at 45 degrees, external 
rotation at 60 degrees with no pain, internal rotation 40 degrees 
bilaterally, and no limitations for range of motion.  X-ray 
examination demonstrated no evidence of acute osseous injury or 
significant degenerative changes.

A January 2009 VA examination report showed that the Veteran did 
not have deformity of the hips.  While she did not experience 
instability, incoordination, episodes of dislocation or 
subluxation, decreased speed of joint motion, locking, effusions; 
she did experience giving way, pain, stiffness, and weakness.  
The Veteran also had tenderness and the disabilities affected the 
motion of the joint.  There were no flare-ups.  The examiner 
noted that there were no symptoms of arthritis nor incapacitating 
episodes of arthritis.  The Veteran's limitations included 
standing up to one hour and walking more than a quarter mile but 
less than one mile.  She did not require assistive devices and 
she indicated that she had increased popping of the joints when 
she went to sleep making it difficult to get comfortable.  It was 
noted that a weight bearing joint was affected resulting in an 
antalgic gait with other evidence of abnormal weight bearing and 
abnormal shoe wear pattern (the right shoe showed a normal 
pattern and the left shoe showed increased wear on the outside 
edge of the heel).  The examiner noted that both the left and 
right hip showed tenderness, and pain at rest.  

Range of motion testing showed that there was objective evidence 
of pain with active motion on both sides.  Right flexion was 0 to 
110 degrees, right extension 0 to 30 degrees, and right abduction 
was 0 to 40 degrees.  She was able to cross her right leg over 
the left but could not put her toes out more than 15 degrees.  
Left flexion was 0 to 100 degrees, left extension was 0 to 30 
degrees, and left abduction was 0 to 40 degrees.  She was able to 
cross her left leg over the right but could not put her toes out 
more than 15 degrees.  There was objective evidence of pain 
following repetitive motion with additional limitations after 
three repetitions of range of motion; pain was the most important 
factor.  Range of motion after repetitive motion showed right 
flexion was 0 to 90 degrees, right extension was 0 to 20 degrees, 
and right abduction was 0 to 20 degrees; left flexion was 0 to 90 
degrees, left extension was 0 to 20 degrees, and left abduction 
was 0 to 25 degrees.  X-rays showed that the pelvic ring was in 
intact, without significant hip joint space narrowing, a small 
ossification adjacent to the superior acetabular margin on the 
right likely representing an unfused ossicle, and the sacroiliac 
joints and symphysis pubis were unremarkable.  The diagnoses were 
residuals of stress fracture of the right inferior and superior 
pubic ramus, small ossification adjacent to the superior 
acetabular margin on the right likely representing an unfused 
ossicle which had a mild affect on daily activities; and stress 
fracture of the left inferior pubic ramus which had no affect on 
daily activities.  The examiner also noted bilateral hip strain 
secondary to the pubic ramus disabilities.  

A private clinical note dated May 2009 reflects normal range of 
motion of the pelvis and hips, with "pain at the extremes" of 
ranges of motion.  X-rays of the pelvis showed no acute 
fractures; however, there was deformity of the femoral heads.  An 
MRI conducted later that month showed a normal pelvis and hips.  
No cause for the Veteran's reports of pain was identified.  Bone 
scans conducted in June 2009 and October 2009 were also normal.  
An October 2009 clinical report reports that the Veteran was 
"virtually asymptomatic."  

On VA examination in August 2009, the Veteran reported weakness, 
stiffness, swelling, giving way, lack of endurance, locking, 
fatigability, tenderness and pain.  Her flare-ups often lasted 
for 24 hours, were precipitated by physical activity, and 
consisted of increased pain.  During flareups, she was unable to 
sleep at night due to pain.  On range of motion testing, the 
Veteran as observed to have tenderness of the right and left 
hips.  There were no signs of edema, instability, subluxation, 
abnormal movement, effusion, weakness, heat, deformity, guarding 
of movement, malalignment and/or drainage.  Flexion was to 125 
degrees bilaterally, with an additional 5 degrees of limitation 
on repetitive motion.  Extension was to 30 degrees bilaterally, 
with an additional 5 degrees of limitation on repetitive motion.  
Adduction was to 25 degrees bilaterally, with an additional 5 
degrees of limitation on repetitive motion on the right side, and 
no additional limitation with repetition on the left side.  
Abduction was to 45 degrees bilaterally, with an additional 5 
degrees of limitation on repetitive motion on the right side, and 
no additional limitation with repetition on the left side.  
External rotation was to 60 degrees bilaterally, with an 
additional 5 degrees of limitation on repetitive motion on the 
right side, and no additional limitation with repetition on the 
left side.  Internal rotation was to 40 degrees bilaterally, with 
an additional 5 degrees of limitation on repetitive motion on the 
right side, and no additional limitation with repetition on the 
left side.  Functional limitations included unspecified 
limitation on activities of daily living, prolonged sitting and 
standing, bending and stooping, walking, exercise and intimacy.  

Based on the evidence of record, the Board finds that Veteran's 
right and left hip disabilities do not meet the criteria for a 
rating in excess of the current 10 percent ratings.  She is in 
receipt of the maximum disability available for limitation of 
extension evaluation so a higher rating under Diagnostic Code 
5251 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 
Additionally, she has not demonstrated flexion limited to 30 
degrees so a higher rating under Diagnostic Code 5252 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  There is 
also no indication of limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  Therefore, a rating in excess of the current 10 
percent rating for either hip is not warranted.

Additionally, the Veteran has been not been shown to have 
evidence of arthritis of either hip.  Accordingly, consideration 
for arthritis is not warranted. 38 C.F.R.        § 4.71a, 
Diagnostic Codes 5003, 5010.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of pain 
on repetitive use.  She has demonstrated some loss of range of 
motion on repetitive motion and there is objective evidence of 
pain.  However, the additional limitation of motion is slight, 
only 5 degrees, and even when this additional limitation of 
motion is taken into consideration, the Board finds that the 
current 10 percent evaluation for the service-connected right and 
left hip disabilities adequately portrays any functional 
impairment, pain, and weakness that the Veteran experiences as a 
consequence of use of her right and left hip.  See supra 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's hip disabilities were  more than 10 percent 
disabling.  She is accordingly not entitled to receive a "staged" 
rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Strain

The Veteran's left ankle disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (disability of the ankle 
manifested by limited motion).  Under Diagnostic Code 5271, a 10 
percent rating is assigned for moderate limitation of motion, and 
a 20 percent rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the 
ankle is from 0 to 20 degrees.  Normal plantar flexion of the 
ankle is from 0 to 45 degrees.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will thus consider entitlement to 
"staged ratings" in this case.

The Veteran states that while running during physical training 
her left ankle started to swell. X-rays were performed at that 
time, and they were negative. The Veteran was diagnosed with a 
sprain and treated conservatively.  During the July 2003 VA 
physical, the Veteran stated that her ankle swells up from time 
to time since the incident, but she denied any significant pain.  
However, in her notice of disagreement received in October 2002, 
the Veteran stated that "strain that was put on [her] feet during 
[her] time in the military [was] still giving her problems 
today." She stated that her "feet [were] constantly swollen and 
almost unbearable to walk on at times."

In July 2001, the Veteran complained of her left ankle being 
swollen for two days due to an injury during a physical test.  
The examiner instructed the Veteran not to run, jump, or march 
for five days and to ice her ankle twice daily for ten to fifteen 
minutes.  She was also prescribed 250 mg of Naprosyn. 

During a March 2002 VA exam, the Veteran complained of pain, 
weakness, stiffness, and swelling, but she did not describe 
symptoms of inflammation, locking, fatigue, and lack of 
endurance.  The examiner did not find instability, 
incoordination, or recurrent subluxation.  The examiner noted 
that her symptoms were present on and off and were distressing in 
nature, occurring monthly, and lasting for days.  However, she 
could function with the distress of the symptoms. Her symptoms 
were aggravated by walking and wearing combat boots, but she 
could alleviate her symptoms by taking of her boots and resting.

The examiner found that the appearance of the Veteran's ankle 
joints were within normal limits bilaterally.  The range of 
motion for the ankles was as follows: dorsiflexion 0-20 and 
plantar flexion 0-45 bilaterally.  The examiner did not find any 
pain, weakness, stiffness, swelling, inflammation, fatigue, or 
lack of endurance. There was no arthritis present.  The examiner 
diagnosed the Veteran with a left ankle sprain based on the 
subjective factor of a history of restricted range of motion of 
the left ankle.

The July 2003 VA physical revealed dorsiflexion of 20 degrees on 
the left, and plantar flexion was 45 degrees bilaterally.  Range 
of motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination, and there was no dorsiflexion 
deformity, plantar flexion deformity, or inversion or eversion 
deformity.  Dorsiflexion of the ankles and joints produced no 
pain.  The examiner provided a diagnosis of left ankle strain 
with normal radiographic appearance.

The January 2009 VA examination report noted that the Veteran 
complained of numbness in the left ankle but she denied swelling.  
She had pain two to three days a week rated as two to three on a 
scale of ten; she soaked the ankle in hot water which decreased 
the symptoms.  Elevation was completely effective in relieving 
the symptoms.  On examination, there was no evidence of swelling, 
instability, weakness, or abnormal weight bearing.  However, 
there was painful motion and tenderness on the arch of the foot.  
Range of motion testing showed no objective evidence of pain with 
left dorsiflexion from 0 to 20 degrees and left plantar flexion 
from 0 to 45 degrees.  The examiner noted that there was no 
ankylosis and that there was no additional pain or limitations 
following repetitive motion.  X-rays of the ankle showed that 
there was no significant bone, joint, or soft tissue abnormality.  
There were mild degenerative changes at the first MTP joint, 
there was no fracture or subluxation, and soft tissues were 
unremarkable.  The examiner noted a diagnosis of left foot strain 
with mild first MTP joint degenerative changes with no effects on 
daily activities. 

During an August 28, 2009 VA examination, the Veteran reported 
weakness, stiffness, swelling, heat, locking, tenderness and 
pain.  She had flareups of severe pain precipitated by physical 
activity, stress and sitting or prolonged standing.  She was 
unable to sleep during flareups as a result of her increased 
pain.  She described impaired abilities to engage in housework, 
sit, stand, bend or walk for an extended period of time, which, 
according to the Veteran, made it difficult to keep a job.  Range 
of motion testing showed no limitation of motion.  Dorsiflexion 
was to 20 degrees and plantar flexion was to 45 degrees.  There 
was no additional limitation of motion upon repetition; however, 
the examiner did note evidence of increased pain upon repetition.  
The left ankle x-ray showed no indication of arthritis or 
malunion.  

Prior to August 28, 2009, the preponderance of the evidence is 
against the Veteran's claim for a compensable initial rating for 
her left ankle strain.  The Veteran reported symptoms of left 
ankle pain, swelling, stiffness, and weakness; however, VA 
examinations in March 2002, July 2003, and January 2009 
demonstrated left ankle range of motion from 0-20 dorsiflexion 
and 0-45 degrees of plantar flexion with no evidence of pain, 
fatigue, weakness, lack of endurance, or incoordination. 
Degenerative changes were noted in the MTP joint, but no 
limitation of motion of the ankle is shown, even considering the 
effects of pain and pain and functional loss on repetitive use.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Accordingly, a compensable evaluation for limitation 
of motion prior to August 28, 2009, would not be warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

By rating decision dated June 2010, the RO increased the rating 
for the Veteran's left ankle strain to 10 percent, effective 
August 28, 2009, based on the August 2009 VA examiner's finding 
of painful motion on range of motion testing and additional pain 
after repetitive motion.  However, as range of motion testing on 
examination in August 2009 showed no limitation of motion and 
there was no additional limitation of motion upon repetition, 
there is no basis for a finding that the Veteran's left ankle 
disability has been productive of marked impairment of the ankle 
joint at any time during the current appeal.

Extraschedular Consideration
 
The Board must address referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service, under 38 C.F.R.§ 
3.321 (b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.      § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, supra.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted. Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization. Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In the May 2010 Joint Motion, the parties pointed out that the 
evidence raises a question of whether or not the Veteran's 
service-connected disabilities resulted in marked interference 
with her employment.  They have specifically noted a November 
2008 lay statement by the Veteran's husband, stating that the 
Veteran "can't work like she used to," and a comment made by 
the Veteran during a January 2009 VA examination that she was at 
that time unemployed because she had moved and had not been able 
to find work.  The parties noted that the Veteran has submitted 
evidence of pain which affects her on a daily basis, that she was 
currently unemployed, and that the lay evidence "suggests that 
her pain is debilitating and severe."  

The Board has given the lay evidence regarding the symptoms of 
service-connected disability and its effect on the Veteran's 
employment careful consideration; however, there is no objective 
evidence that the service-connected disabilities interferes with 
employment more than is contemplated by the current schedular 
evaluations.  During a July 2006 VA examination, the Veteran 
reported that she was working full-time and had no absences.  The 
November 2008 statement by the Veteran's husband does indicate 
that the Veteran "can't work like she used to," but the 
statement does not indicate that the Veteran was incapable of 
maintaining employment, nor does it describe the level of 
impairment caused by the Veteran's service-connected 
disabilities.   The Veteran stated in January 2009 that she was 
unemployed due to a move, and did not indicate that her service-
connected disabilities had anything to do with her inability to 
find a job.  Employment information from Ferguson, in Newport 
News, Virginia, shows that the Veteran worked there for 2 months, 
from February 2008 to April 2008, and that she lost no time due 
to disability.  Since February 2009, the Veteran has been 
employed full-time as an office automation clerk at the VA 
Medical Center in Hampton, Virginia, and has lost no time to 
disability.  Clearly, the Veteran is capable of maintaining full-
time employment.  

The Board also observes that the evidence does not establish that 
the Veteran has experienced hospitalizations or other severe or 
unusual impairment due to service-connected disabilities.  The 
most recent VA examinations show little limitation of motion of 
any of the joints for which the Veteran is service-connected, and 
her lay statements concerning the level of severity of her pain 
are at odds with the medical evidence of record, which shows only 
mild to moderate symptomatology.  In short, the rating criteria 
for these disabilities contemplate not only her symptoms but the 
severity of her disabilities.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of her service- connected disabilities. See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).




(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an increased initial evaluation for stress 
fracture, right inferior and superior pubic ramus, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for stress 
fracture, left inferior and superior pubic ramus, currently rated 
as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for left ankle 
strain, currently rated as 10 percent disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


